ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 12/16/2019 is acknowledged.  Claims 1-27 have been cancelled.  Claims 28-47 have been added.  Claims 28-47 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,550,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jarryd Werts on 02/05/2021.
The claims have been amended as follows: 
30. 	(Currently Amended) The system of claim 29, further comprising: 
a first conduit in fluid communication with the turbine and configured to receive a first portion of the expanded supercritical CO2 from the turbine; 
2 from the turbine; 
an air preheater in fluid communication with the first conduit, an air source for the air stream, and the air reactor, the air preheater being configured to heat the air stream using the energy of the first portion of the expanded supercritical CO2 prior to delivery of the air stream to the air reactor; and 
a first fuel preheater in fluid communication with the second conduit, a fuel source for the fuel, and the fuel reactor, the first fuel preheater being configured to heat the fuel using the energy of the second portion of the expanded supercritical CO2 prior to delivery of the fuel to the fuel reactor, 
wherein the heating of the air stream in the air preheater and the fuel in the first fuel preheater by the respective portions of expanded supercritical CO2 results in respective low-pressure streams of CO2. 

38. 	(Currently Amended) The method of claim 37, further comprising: 
heating, with the expanded supercritical CO2, the fuel 

39. 	(Currently Amended) The method of claim 38, wherein the step of heating comprises: 
transferring a first portion of the expanded supercritical CO2 from the turbine to a first conduit; 
transferring a second portion of the expanded supercritical CO2 from the turbine to a second conduit; 
2 from the first conduit; and 
receiving, by a first fuel preheater, the second portion of the expanded supercritical CO2 from the second conduit, 
wherein the air preheater is configured to transfer energy of the first portion of the expanded supercritical CO2 to the air stream to heat the air stream and wherein the first fuel preheater is configured to transfer energy of the second portion of the expanded supercritical CO2 to the fuel 2 results in respective streams of low pressure CO2. 

41. 	(Currently Amended) The method of claim 39, further comprising: 
transferring the fuel 
receiving, by the second fuel preheater, at least a portion of the reformed or combusted fuel from the fuel reactor; and 
heating the fuel 

43. 	(Currently Amended) The method of claim 37, wherein the fuel . 

Reasons for Allowance
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent system claim 28 including “a second heat exchanger in fluid communication with the first heat exchanger and the air reactor, the second heat exchanger being configured to receive and further heat the supercritical CO2 stream received from the first heat exchanger, and being configured to receive the oxygen-depleted air and a portion of the re-oxidized oxygen carriers from the air reactor, wherein the energy from the oxygen-depleted air and the portion of the re-oxidized oxygen carriers is used to heat the supercritical CO2 stream” is not disclosed or rendered obvious over the art of record.
The claimed combination in independent method claim 37 including “transferring a) the supercritical CO2 stream from the first heat exchanger, b) the oxygen-depleted air from the air reactor, and c) a portion of the re-oxidized oxygen carriers from the air reactor to a second heat exchanger, which operates to transfer heat from the oxygen-depleted air and the portion of the re-oxidized oxygen carriers to the supercritical CO2 stream” is not disclosed or rendered obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/16/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, February 17, 2021